 



Exhibit 10.03
INTUIT INC. PERFORMANCE INCENTIVE PLAN
FOR FISCAL YEAR 2007

1.   Overview: Intuit Inc.’s Performance Incentive Plan (IPI) is a program under
which Intuit Inc. (“Intuit”) pays discretionary cash bonus awards to select
employees located in the United States of America. Bonus awards under the IPI
are paid annually. The amount of a bonus award is based upon the employee’s
bonus target and performance during the fiscal year and the bonus pool made
available for payments under the IPI for the applicable fiscal year. The IPI is
intended to provide employees with “performance-based compensation” within the
meaning of Section 409A of the Internal Revenue Code (“Code”).   2.   Purposes:
The IPI is a component of Intuit’s overall strategy to pay its employees for
performance. The purposes of IPI are to: (i) attract and retain top performing
employees; (ii) motivate employees by tying compensation to performance; and
(iii) reward exceptional performance that supports overall Intuit objectives.  
3.   Effective Date: The terms of this IPI document will be applicable to
bonuses for services during Intuit’s 2007 fiscal year that begins August 1,
2006.   4.   Eligibility: All employees of Intuit are eligible to participate in
the IPI, except for employees who (i) are classified as seasonal employees,
(ii) are classified as interns/project employees, (iii) participate in Intuit’s
Senior Executive Incentive Plan, unless such employee is specifically approved
by the Compensation and Organizational Development Committee (“Compensation
Committee”) to also participate in the IPI, (iv) participate in other Intuit
incentive compensation plans that specifically exclude an employee’s
participation in the IPI, including, but not limited to, the sales incentive
compensation plans and the contact center incentive compensation plans,
(v) participate in an incentive compensation plan sponsored by Intuit or an
Intuit subsidiary for international employees that was designed to provide a
cash incentive benefit to such employees comparable to or in lieu of the IPI,
(vi) work for Intuit on a purely commission basis or (vii) participate in the
Performance Incentive Plan for Employees of International Subsidiaries of Intuit
Inc. Those employees who are determined to be eligible for bonus awards under
the IPI are called “Participants.” Participants in the IPI (other than Senior
Officers, which term means the Chief Financial Officer, any Executive Vice
President or Senior Vice President, the Vice President of Internal Audit and any
other officer who is a Section 16 officer or any other officer who reports to
the President and Chief Executive Officer) are not eligible to simultaneously
participate in any other bonus or cash incentive plan, unless the Vice President
responsible for Total Rewards otherwise specifically approves such
participation. Senior Officers who are Participants in the IPI are not eligible
to simultaneously participate in any other bonus or cash incentive plan, unless
the Compensation Committee otherwise specifically approves such participation.
An employee must commence employment or otherwise

 



--------------------------------------------------------------------------------



 



    become eligible to participate in the IPI no later than April 1 to be
eligible for a bonus award under the IPI for that fiscal year. Being a
Participant does not entitle the individual to receive a bonus award. Bonus
awards are payable to Participants that meet the criteria set forth in
Paragraph 6 below.

5.   Plan Year: The IPI operates on a fiscal year basis, August 1 through
July 31.   6.   Bonus Awards: Bonus awards are discretionary payments. A
Participant must be an active employee in good standing and on Intuit’s or an
approved subsidiary’s payroll on the day the bonus award is paid to receive any
portion of the bonus payment. A Participant who is not actively employed or on
an approved payroll for whatever reason on the date a bonus award is paid is not
entitled to a partial or pro rata bonus award. Intuit may make exceptions in its
sole discretion, provided, however, that exceptions for Senior Officers must be
made by the Compensation Committee. There is no minimum award or guaranteed
payment. Bonus awards are paid based on the fiscal year. A bonus award is
calculated with reference to the Participant’s bonus target and performance for
the fiscal year and the bonus pool made available for bonus awards under the IPI
for the fiscal year.

  a.   Bonus Targets:

  i.   For each Participant that is paid an annual salary, his or her bonus
target is established as a percentage of the Participant’s base salary. For each
Participant that is paid hourly, his or her bonus target is established as a
percentage of the Participant’s base pay. In accordance with the Fair Labor
Standards Act, for each Participant that is paid hourly, Intuit will either
(a) add overtime earnings to base pay in the calculation of the IPI award or
(b) add the amount of the IPI award to base pay and recalculate the
Participant’s hourly rate for overtime pay.     ii.   When an employee becomes a
Participant, he or she is advised of his or her bonus target for the fiscal
year.     iii.   Following the beginning of each fiscal year, each Participant
is advised of his or her bonus target by the executive leader of the
Participant’s business or functional unit or the executive leader’s designee.  
  iv.   The Compensation Committee establishes individual bonus targets for
Senior Officers and other Intuit officers. The President and Chief Executive
Officer may establish individual bonus targets for officers. Bonus targets for
other employees are established by the Vice President responsible for Total
Rewards in consultation with Intuit’s President and Chief Executive Officer, the
employee’s manager and the individual responsible for the business unit or
division thereof or functional unit or division thereof in which the employee
works and that unit or division’s HR director.

2



--------------------------------------------------------------------------------



 



  v.   Intuit may establish bonus target guidelines for each fiscal year;
provided, however, that bonus targets for Senior Officers are to be established
by the Compensation Committee. A Participant’s bonus target for a fiscal year
may be determined based upon a variety of factors, including but not limited to,
his or her base salary or base pay, position or level. A bonus target does not
guarantee that a bonus award will be made at that rate.

  b.   Determination of a Bonus Award Amount

  i.   The amount of a bonus award to a Participant who is a Senior Officer is
determined by the Compensation Committee, in consultation with Intuit’s
President and Chief Executive officer. The amount of a bonus award to a
Participant who is not a Senior Officer is determined by the executive leader of
the Participant’s business unit or functional group and Intuit’s President and
Chief Executive Officer in consultation with the Participant’s direct manager
and the Vice President responsible for Total Rewards.     ii.   A Participant’s
bonus award is linked to an assessment of the Participant’s total job
performance for the fiscal year. Factors that may be considered, include but are
not limited to, what the Participant does to advance Intuit’s success and how
the Participant does it, especially leadership, balance of short-term actions
with long-term goals, resource allocation and maintenance by the Participant of
focus on Intuit while prioritizing the needs of customers, employees and
stockholders.     iii.   There is neither a minimum nor maximum amount of a
bonus award that may be paid to a Participant for a fiscal year. At Intuit’s
discretion, a bonus award amount may be prorated for those Participants who are
eligible to participate in the IPI for less than a full fiscal year; provided,
however, that decisions relating to Senior Officers must be made by the
Compensation Committee.     iv.   Any bonus award paid to a Participant is
subject to all applicable taxes and withholding.

  c.   When Bonus Awards are Paid: The timing for payment of a bonus award is
determined by the Vice President responsible for Total Rewards in consultation
with Intuit’s President and Chief Executive Officer and other senior management.
A Participant has no right to a bonus award until it is paid. Notwithstanding
the foregoing, in the event of an administrative error in the calculation or
payment of a bonus award to a Participant, Intuit reserves the right to seek
recovery from a Participant of an erroneously paid excessive bonus amount. Once
a bonus award is no longer subject to a “substantial risk of forfeiture” (as
determined pursuant to regulations and/or other guidance promulgated under
Section 409A of the Code),

3



--------------------------------------------------------------------------------



 



      then it shall be paid not later than the later of: (i) 21/2 months after
the end of Intuit’s first taxable year when the bonus award is no longer subject
to such “substantial risk of forfeiture”, or (ii) 21/2 months after the end of
such Participant’s first taxable year when the bonus award is no longer subject
to such “substantial risk of forfeiture”; unless a later date is established by
Intuit, or Intuit permits the Participant to designate a later date, in either
case only as permitted under Section 409A of the Code.

7.   Unfunded: The IPI is not funded. Bonus awards, if any, are made from the
general assets of Intuit. The Compensation Committee determines in its sole
discretion the amount of funds it would like to make available for bonus awards
based on Intuit’s performance for the fiscal year. Intuit’s performance for this
purpose may be measured in a number of ways, including but not limited to:
financial measures, such as revenue and operating income; qualitative measures,
such as accomplishments to position Intuit for the future; the year’s market
conditions; stockholder returns; and progress of Intuit’s business model. Intuit
is not obligated to pay any part of such funds in bonus awards.   8.  
Amendment: The Compensation Committee has the authority to terminate, change,
modify or amend the provisions of the IPI at any time. Notwithstanding the
foregoing, Intuit’s President and Chief Executive Officer, Chief Financial
Officer and Vice President responsible for Total Rewards, each individually, has
the authority to make amendments to the IPI that do not significantly increase
the cost of the IPI and which in such individual’s determination (i) clarify the
terms of the IPI; (ii) assist in the administration of the IPI; (iii) are
necessary or advisable for the IPI to comply with applicable law; or (iv) are
necessary or advisable for the IPI to provide “performance-based compensation”
within the meaning of Code Section 409A for individuals who participate in the
Intuit Inc. 2005 Non-Qualified Executive Deferred Compensation Plan.   9.  
Administration and Discretion: Except as otherwise required for Senior Officers
under the Charter of the Compensation Committee, Intuit’s President and Chief
Executive Officer and the Vice President responsible for Total Rewards have the
sole discretion to: (a) adopt such rules, regulations, agreements and
instruments as it deems necessary to administer the IPI; (b) interpret the terms
of the IPI; (c) determine an employee’s eligibility under the IPI; (d) determine
whether a Participant is to receive a bonus award under the IPI; (e) determine
the amount of any bonus award to a Participant; (f) determine when a bonus award
is to be paid to a Participant and whether any such bonus award should be
prorated based on the Participant’s service or other factors; (g) determine
whether a bonus award will be made in replacement of or as an alternative to any
other incentive or compensation plan of Intuit or of an acquired business unit
or corporation; (h) grant waivers of IPI standard procedures and policies;
(i) correct any defect, supply any omission, or reconcile any inconsistency in
the IPI, any bonus award or any notice to Participants or a Participant
regarding bonus awards; and (j) take any and all other actions it deems
necessary or advisable for the proper administration of the IPI.

4



--------------------------------------------------------------------------------



 



10.   Participation Provides No Guarantee of Employment: Employment at Intuit is
at-will and participation in the IPI in no way constitutes an employment
contract conferring either a right or obligation of continued employment.   11.
  Governing Law: The IPI will be governed by and construed in accordance with
the laws of the State of California.

Approved by the
Compensation and Organizational Development Committee
on July 25, 2006

5